UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6302



RICHARD GARY GRIFFITH,

                                            Plaintiff - Appellant,

          versus


D. R. GUILLORY, Warden; DAVID W. BARNES;
WILLIAM WELCH, Hospital Administrator, Prison
Medical Unit; LEON M. DIXON, Medical Doctor,
Prison Medical Unit,
                                           Defendants - Appellees,

          and


RONALD J. ANGELONE, Director,

                                                         Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-96-785-3)


Submitted:   May 14, 1998                   Decided:   June 3, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Richard Gary Griffith, Appellant Pro Se. Lance Bradford Leggitt,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
David Ernest Boelzner, WRIGHT, ROBINSON, OSTHIMER & TATUM, Rich-
mond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Griffith v. Guillory, No. CA-96-785-3 (E.D. Va. Jan. 23,
1998). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2